Citation Nr: 9929367	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  98-03 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the claim for service connection for post traumatic 
stress disorder is well grounded.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran had three non-consecutive periods of military 
service.  Initially from June 1943 to July 1943, then from 
December 1948 to December 1949, and finally from September 
1950 to July 1951.

In October 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, denied the 
veteran's service connection claim for post traumatic stress 
disorder (PTSD).  The veteran timely appealed to the Board of 
Veterans' Appeals (Board).  His claim is before the Board for 
resolution.


FINDINGS OF FACT

1. There is a medical diagnosis of record indicating that the 
veteran experiences
PTSD.

2.  The veteran's claim is plausible 


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303(a).  
Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); see also Cohen 
v. Brown, 10 Vet. App. 128, 137-138 (1997); Moreau v. Brown, 
9 Vet. App. 389, 394-395 (1996).

Because the RO has denied the veteran's claim on the basis 
that it was not well grounded, the preliminary question to be 
answered in this case is whether the veteran has in fact 
presented evidence of well-grounded claim.  A well-grounded 
claim is not necessarily a claim that will ultimately be 
deemed allowable.  It is a plausible claim, properly 
supported with evidence.  See 38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

The veteran served on active duty in Korea during the Korean 
Conflict.  He alleges that he was present when an ammunition 
dump at Kempo Air Base exploded.  He states that this 
occurrence made him very scared, and that "stress took 
over."  The veteran also reports that the cold weather, the 
constant artillery firing, and the presence of aircraft 
dropping bombs as events which contributed to his claim for 
PTSD.  The veteran reports that in December 1950, he was 
unable to sleep due to the noise and cold weather.  He also 
indicates that in January 1951, he was getting "stressed 
out" as his unit started marching toward the 38th parallel.  
The veteran indicates that he was admitted to a Navy hospital 
ship in 1951.  

The veteran's service medical records (SMRs) indicate 
treatment for various nervous disorders throughout his 
military service, but there was no diagnosis of PTSD.  The 
veteran's SMRs from World War II show him receiving a 
certificate of disability for severe, hysterical type, 
psychoneurosis. The veteran underwent a VA PTSD examination 
in September 1997.  The examiner noted that he was unable to 
elicit any signs or symptoms of PTSD. The examiner noted that 
the veteran's history of alcohol abuse and his emphysema, as 
well as his other medical problems, are consistent with the 
veteran's diagnosis of anxiety.  The examiner concluded that 
the veteran showed no signs of depression and did not meet 
the criteria for PTSD. 

The veteran's claims file contains a two-page summary 
identified as a "Psychiatry Follow Up Note" from Dr. Julius 
Earle, who diagnosed the veteran as having PTSD with 
depression, and cited anxiety in crowds, social isolation and 
startled response as the veteran's psychological stressors.  
Dr. Earle also notes "combat exposure" under the category 
of "other psychological and environmental problems."  
Hence, the criteria for establishing the claim as plausible 
have been met.  See Cohen; Moreau.  Accordingly, the Board 
finds that the veteran has submitted a well-grounded claim of 
entitlement to service connection for PTSD.


ORDER

As evidence of a well-grounded claim for PTSD has been 
presented, the appeal is granted to this extent.


REMAND

The veteran's file contains a diagnosis of PTSD.  This 
diagnosis is attributed to the extremely general stressors of 
"combat exposure" and "environmental problems."  The Board 
would emphasize, however, that service connection for PTSD 
requires not only medical evidence establishing a clear 
diagnosis of the condition, but also credible evidence that a 
specific claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  See 
38 C.F.R. § 3.304(f) (1998); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy" as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown,  5 Vet. App. 60, 66 (1993), Doran v. 
Brown 6 Vet. App. 283, 289 (1994).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records that corroborate his testimony 
or statements.  See Zarycki, 6 Vet. App. at 98.

The evidence currently of record does not clearly establish 
that the veteran engaged in combat with the enemy.  The 
service personnel records associated with the file indicate 
that he served in Korea, but the evidence does not reflect 
that he received any military awards or decorations evincing 
combat duty.  Hence, corroboration of the occurrence of the 
claimed in-service stressful events is necessary. 

In this case, the RO did not undertake any development to 
attempt to independently corroborate the veteran's claimed 
stressors.  Rather, given the veteran's assertions, the RO 
denied the veteran's claim on that basis that there was no 
confirmed diagnosis of PTSD, and that the evidence available 
for review was inadequate to establish that a stressful 
experience occurred. 

In light of the foregoing, the Board finds that the veteran 
should be given an opportunity to submit evidence 
corroborating the stressors he has already alleged he 
experienced in service (to include written statements from 
fellow service-members and/or others who have knowledge of 
the events), and to provide additional evidence concerning 
any other stressful events (to include alleged combat action) 
during service that may be independently corroborated, 
through, among other sources, the United States Armed 
Services Center for Research of Unit Records (Unit Records 
Center).  

Further, if either the veteran's participation in combat, or 
particular stressful experiences are corroborated, then he 
should undergo evaluation by a VA psychiatrist to determine 
whether he, in fact, currently suffers from PTSD as a result 
of his verified in-service stressful experiences.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).  It is critically important 
that the psychiatrist who is designated to examine the 
veteran on remand be given an opportunity to review all of 
the relevant medical and other evidence on file, so the 
opinion the VA examiner gives is a fully informed one that 
takes into account the veteran's entire medical history and 
circumstances.  See EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).

The Board would also observe that the above noted evidence 
from Dr. Earle was received in June 1999. This material was 
received after the last Statement of the Case (SOC) was 
issued in January 1998.  It would appear that the RO has not 
had the opportunity to review and evaluate this evidence in 
connection with the veteran's claim for service connection 
for PTSD.  The Board also notes that any pertinent evidence 
submitted to the BVA must be referred to the RO for review 
and preparation of a Supplemental Statement of the Case 
(SSOC), unless this procedural right has been waived by the 
veteran.  See 38 C.F.R. § 20.1304(c) (1998).

Accordingly, this case is hereby REMANDED to the RO for the 
following development and actions:

1.  The RO shall consider the June 
1999 psychiatric diagnosis of PTSD 
from Dr. Julius Earle.  In addition, 
the RO shall determine whether 
additional treatment or diagnostic 
records from Dr. Earle are in 
existence, and the RO shall attempt 
to obtain them.  The RO shall also 
gather all of the veteran's up to 
date mental health treatment 
records.

2.  The RO should contact the 
veteran and ask him to provide a 
comprehensive statement concerning 
as much detail and information as 
possible concerning the specifics 
(i.e., the who, what, when and where 
facts) of all the combat action and 
stressful events that he alleges he 
experienced while in the military.  
It is essential that his statement 
includes a full, clear and 
understandable description of the 
events in question, and that it 
contains identifying information 
concerning any other individuals 
whom purportedly were involved.  The 
veteran must specify whether any of 
the individuals that he identifies 
were wounded or killed, whether he 
personally witnesses their injuries 
or death, or learned of their 
tragedies through other means.  When 
identifying these individuals, the 
veteran must provide their full 
names, ranks, and unit designations 
to the company level.  He also must 
provide any information he has 
concerning other units that were 
involved, or any other identifying 
detail such as the best estimate of 
the date that the alleged incidents 
occurred, and the type and location 
of the incidents, etc.  The veteran 
is hereby informed that the Court 
has held that asking him to provide 
underlying facts, such as the names 
of the individuals involved or the 
dates and the places where the 
claimed events occurred, does not 
constitute either an impossible or 
onerous burden.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  The 
veteran also should submit to the RO 
any statements from former service 
comrades, or other individuals who 
can corroborate his claimed 
combat/stressful experiences in-
service.

3.  If it is determined that the 
veteran has submitted sufficient 
information to corroborate any of 
his claimed in-service stressful 
experiences, the RO should skip the 
development requested in paragraphs 
3 and 4, and proceed with paragraph 
5.  If it is determined that he has 
submitted sufficient information to 
conduct a meaningful and worthwhile 
search for evidence to corroborate 
his allegations that he engaged in 
combat or had stressful experiences 
while in service, then the RO should 
do so through all appropriate means, 
as indicated below.  However, if the 
veteran fails to respond or is 
unable or unwilling to provide 
information sufficient to permit a 
meaningful search for information to 
corroborate his alleged 
combat/stressful experiences, the 
claims file should clearly be 
documented to that effect, the RO 
should skip the development 
requested in paragraphs 4 through 7 
and proceed with that requested in 
paragraph 8.

4.  The RO's efforts to corroborate 
the veteran's claimed 
combat/stressful experiences, should 
include, but are not limited to, 
contacting the National Archives and 
records Administration (NARA) and 
the United States Armed Services 
Center for Research on Unit Records 
(Unit Records Center) at 7798 Cissna 
Road, Suite 101, Springfield, VA 
22150.  This may require that the RO 
first obtain morning reports and/or 
similar types of clarifying evidence 
from the NPRC, or from similar 
sources, and that the RO submit this 
information with any that is 
provided by the veteran, or others 
acting on his behalf, for 
consideration.

5.  Following receipt of a response 
from the Unit Records Center, and/or 
any other entity that is contacted, 
the RO should prepare a report 
detailing the nature of any combat 
action (to which a purported 
stressor is related) and/or other 
stressful experience(s) that it has 
determined are established by the 
record.  This report is then to be 
added to the claims file.  If no 
combat action (referred to above) or 
specific stressful experience been 
verified, then the RO should state 
so in its report, skip the 
development requested in paragraphs 
6 and 7, and proceed with the 
development requested in paragraph 
8.

6.  After the above development is 
completed, the veteran should be 
examined by a VA psychiatrist to 
determine whether it is at least as 
likely as not that his PTSD is a 
result of a stressor that occurred 
coincident with his service in the 
military.  Towards this end, the RO 
should provide to the examiner the 
report described in paragraph 5, 
above, and the examiner must be 
instructed that only the 
corroborated combat 
action/stressor(s) referred to there 
may be considered for the purpose of 
determining whether exposure to an 
in-service stressor has resulted in 
the current psychiatric symptoms.  
If a diagnosis of PTSD is deemed 
appropriate, the examiner should 
explain how the diagnostic criteria 
of the DSM-IV are met, to include 
identification of the specific 
stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology 
and one or more of the in-service 
stressors found to be established by 
the RO.  Similarly, if a diagnosis 
of another type of psychiatric 
illness is deemed appropriate, 
whether in lieu of in addition to 
PTSD, the examiner should explain 
the basis for the diagnosis, as well 
as comment upon the relationship, if 
any, between that diagnosis and 
PTSD.

It is imperative that the claims 
folder, containing all evidence 
relevant to the case (including a 
copy of this REMAND), be provided to 
the VA psychiatrist who is 
designated to examine the veteran, 
so that the examiner can review the 
veteran's pertinent medical history 
and circumstances.  The report of 
the examination must include the 
rationale underlying all opinions 
expressed, citing, if necessary, to 
specific evidence in the record.  
The report should be associated with 
the other evidence on file in the 
veteran's claims folder.

7.  The RO should review the report 
of the examination to ensure that it 
addresses all issues and concerns 
that were noted in this REMAND.  If 
the report does not contain 
sufficient information or is 
deficient in any other respect, then 
it should be returned as inadequate, 
and any necessary corrective action 
should be undertaken.  See 38 C.F.R. 
§ 4.2.

8.  After completion of the relevant 
development above, and after 
undertaking any additional 
development deemed warranted by the 
record, the RO should adjudicate the 
veteran's claim for service 
connection for PTSD on the basis of 
all pertinent evidence of record, 
and pertinent legal authority.  The 
RO should provide adequate reasons 
and bases for its decision, citing 
to all governing legal authority and 
precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

9.  If the benefit requested by the 
veteran continues to be denied, then 
he should be furnished a 
supplemental statement of the case 
and given an opportunity to submit 
written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).














